Bullard, J.,

delivered the opinion of the court.
The present suit was brought on a promissory note duly protested for non-payment. The defendant admitted his signature but denied any amicable demand and alleged that *181the note was given on settlement of accounts, but that the plaintiff’s testator was indebted to him in a larger amount, which he pleaded in compensation. Before the trial he was permitted to withdraw his plea in compensation, and the case Avas tried on his admission that he signed the note. Judgment was rendered in favor of the plaintiff, but Avithout costs, and the defendant appealed. .
When there is ?°oordS ’which the^ppTiiant'to hope for any relief against a judgment rendered on his confession, it '"I1}be affirmed, withtenpercent. damages and costs'
We see nothing in the record which could authorise the appellant to hope for any relief in this court, against a judgment rendered on his own confession, and we feel bound to grant .the prayer of the appellee and award him damages n * . 7 7 for a frivolous appeal.
It is, therefore, ordered, adjudged- and decreed, that the • 1 /. i t. ■ i /-i f „ , judgment of the Parish Court be affirmed, with ten per cent, damages, and' that the appellee pay the costs of this appeal.